     Case 2:20-cv-02141-TLN-AC Document 13 Filed 12/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SEILA MADARIAGA and CHRISTINA                     No. 2:20-cv-02141 TLN AC PS
      MADARIAGA,
12
                         Plaintiffs,
13                                                      ORDER
             v.
14
      FREEDOM MORTGAGE & TRUSTEE
15    CORPS,
16                       Defendant.
17

18          On November 12, 2020, defendant filed a motion to dismiss this case, noticed for hearing

19   on January 6, 2021. ECF No. 10. The matter was taken under submission on the papers. ECF

20   No. 11. Per Local Rule 230(c), plaintiffs’ statement of opposition or non-opposition was due

21   December 23, 2020. That deadline has now passed, and plaintiff has not filed the anticipated

22   statement.

23          Good cause appearing, IT IS HEREBY ORDERED that plaintiffs shall show cause, in

24   writing, within 14 days, why their failure to oppose the motion to dismiss should not result in a

25   recommendation that this case be dismissed for failure to prosecute. The filing of an opposition

26   or statement of non-opposition within this timeframe will serve as cause and will discharge this

27   order. If plaintiffs fail to respond, the court will recommend dismissal of his case pursuant to

28   Local Civil Rule 110.
                                                       1
     Case 2:20-cv-02141-TLN-AC Document 13 Filed 12/29/20 Page 2 of 2


 1           Defendants’ motion remains submitted on the papers and, in the event an opposition or
 2   statement of non-opposition is filed, will be considered ripe for consideration on January 20,
 3   2021.
 4   DATED: December 28, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
